Citation Nr: 1815834	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the December 2015 hearing, the Veteran testified that he served in the Nebraska Army National Guard from 1979 to April 1980.  However, it does not appear that any attempt has been made to verify such service.  Thus, on remand, the AOJ should verify any service in the Nebraska Army National Guard and obtain any available service personnel and service treatment records pertaining to such service.

The Board also notes that the Veteran was afforded a VA examination in April 2014 in connection with his claims.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in service.  In so doing, he observed that the induction and discharge examination both documented normal hearing bilaterally and that there was no significant shift in thresholds during service.  He also cited to medical literature to explain why any delayed-onset hearing loss would not be related to service.  In addition, the examiner found that the Veteran's current tinnitus was more likely related to his current hearing loss.

Nevertheless, during the December 2015 hearing, the Veteran asserted that his bilateral hearing loss and tinnitus may be related to an assault in service.  The April 2014 VA examiner did not address this theory of entitlement.  Therefore, the Board finds that an additional medica opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  The AOJ verify the Veteran's service in the Nebraska Army National Guard from 1979 to April 1980, to include whether he had any federalized service. See December 2015 hearing transcript.  

The AOJ should also secure all available service personnel and treatment records pertaining to such service.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions or statements by the Veteran.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his military service, to include any noise exposure, assault, or symptomatology therein.  

In rendering his or her opinion, the examiner should address the Veteran's assertion during the December 2015 hearing that he sustained an ear or bone injury during an assault in service that may have caused his hearing loss and tinnitus.

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that the disorders were caused by noise exposure in service as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




